
	
		II
		111th CONGRESS
		2d Session
		S. 3583
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2010
			Mrs. Murray (for
			 herself, Mr. Sanders,
			 Ms. Snowe, and Ms. Collins) introduced the following bill; which
			 was read twice and referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to increase
		  flexibility in payments for State veterans homes, and for other
		  purposes.
	
	
		1.Increased flexibility in
			 payments for State veterans homes
			(a)In
			 generalSubsection (a) of
			 section 1745 of title 38, United States Code, is amended to read as
			 follows:
				
					(a)(1)If a State home
				provides nursing home care to a covered veteran and the cost of such care, as
				determined under paragraph (3), exceeds the amount paid, if any, to such State
				home for such care under part A of title XVIII and under title XIX of the
				Social Security Act (42 U.S.C. 1395c et seq., 1396 et seq.), the Secretary
				shall pay such State home an amount for such care equal to such excess.
						(2)For purposes of this subsection, a covered
				veteran is any veteran as follows:
							(A)A
				veteran in need of nursing home care for a service-connected disability.
							(B)A veteran who—
								(i)has a service-connected disability
				rated at 70 percent or more; and
								(ii)is in need of nursing home
				care.
								(3)The cost of care determined under this
				paragraph is an amount equal to the applicable or prevailing rate payable in
				the geographic area in which the State home is located, as determined by the
				Secretary, for nursing home care furnished in a non-Department nursing home (as
				that term is defined in section 1720(e)(2) of this title).
						(4)(A)The Secretary shall reimburse a State home
				for any copayment required of a covered veteran under title XVIII of the Social
				Security Act (42 U.S.C. 1395 et seq.) in connection with nursing home care
				received by the covered veteran from the State home.
							(B)A
				State home receiving reimbursement under subparagraph (A) for a copayment
				required of a covered veteran shall apply such reimbursement to the covered
				veteran's copayment obligations under such title XVIII.
							(5)In lieu of receiving payment under
				paragraphs (1), (3), and (4), a State home may elect to receive payment from
				the Secretary to furnish nursing home care to a veteran described in paragraph
				(2) through an agreement entered into by the Secretary and the State home under
				the provisions of section 1720 of this title.
						(6)Payments to State homes pursuant to this
				section shall not be considered a liability of a third party, or otherwise be
				used to offset or reduce any other payment made to assist
				veterans.
						.
			(b)Conforming
			 amendmentsSubsection (b) of such section is amended—
				(1)in paragraph (1),
			 by amending subparagraph (A) to read as follows:
					
						(A)(i)is not a veteran
				described in subsection (a)(2); or
							(ii)is a covered veteran described in
				such subsection but is not receiving nursing home care from a State home;
				and
							;
				and
				(2)in paragraph (2),
			 by amending subparagraph (B) to read as follows:
					
						(B)(i)is not a veteran
				described in subsection (a)(2); or
							(ii)is a veteran described in such
				subsection but is not receiving nursing home care from a State home;
				and
							.
				(c)Effective
			 datesThe amendments made by this Act shall take effect on the
			 date that is 90 days after the date of the enactment of this Act.
			
